                                                                             MEMO ENDORSED
GEORGIA PESTANA                                                                            MARTHA NIMMER
Corporation Counsel
                                          THE CITY OF NEW YORK            Special Assistant Corporation Counsel
                                          LAW DEPARTMENT                                     Cell: (917) 499-8632
                                             100 CHURCH STREET
                                             NEW YORK, NY 10007



                                                             June 18, 2021
VIA ECF
Hon. Katherine Polk Failla
United States District Cour
Southern District of New York
40 Foley Square, Room 2103
New York, NY 10007

                       Re: K.E. obo M.L. v. New York City Dep’t of Educ., 21-cv-02815 (KPF)(RWL)

Dear Judge Failla:

        I am a Special Assistant Corporation Counsel in the office of Corporation Counsel,
Georgia Pestana, attorney for Defendant in the above-referenced action wherein Plaintiff seeks
solely attorneys’ fees, costs and expenses for legal work on an administrative hearing under the
Individuals with Disabilities Education Act, 20 U.S.C. §1400, et seq., as well as for this action.

       I write to respectfully request a 6-week extension of Defendant’s time to respond to the
complaint, from June 21, 2021 to August 2, 2021. I also write to request that the June 29, 2021
conference be rescheduled to one of the following dates: August 18, 20 or 31, 2021.

        I have asked Plaintiff’s counsel for his consent, but have not heard back from him. This
is the second request for an extension. The first request for an extension was made on April 9,
2021 and granted by Your Honor that same day. The requested 6-week extension would provide
the parties will sufficient time to continue negotiating a settlement. We are hopeful that the
parties will settle this matter without the need for further burden on the Court’s time.

       Accordingly, Defendant respectfully requests that its time to respond to the complaint be
extended to August 2, 2021, and that the initial conference be adjourned to August 18, 20 or 21,
2021.

       Thank you for considering this request.
                                                         Respectfully submitted,

                                                          /s/
                                                         Martha Nimmer
             t

                   

                        

                                           Special Assistant Corporation Counsel

     cc:   Kevin Mendillo, Esq (via ECF)



Application GRANTED. Defendants' response to the Complaint shall be due
on or by August 2, 2021. The initial pretrial conference scheduled for
June 29, 2021, is hereby ADJOURNED to August 20, 2021, at 10:00 a.m. The
conference shall take place by telephone. At the scheduled date and
time, the parties shall (888) 363-4749 and enter access code 5123533.
The parties' pre-conference submissions (see Dkt. #8), shall be due on or
by August 12, 2021.

Dated:     June 18, 2021                   SO ORDERED.
           New York, New York



                                           HON. KATHERINE POLK FAILLA
                                           UNITED STATES DISTRICT JUDGE




                                                                              2
